Citation Nr: 0516629	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  98-14 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service in August 1957 to November 
1960.  He died in February 1996.  The appellant is his widow.

This case was previously before the Board of Veterans Appeals 
(Board) in October 1999 at which time it was remanded for 
further development.  The case has been returned to the Board 
for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and VA has satisfied its duties to notify 
and assist the appellant in developing all evidence pertinent 
to her claim.

2.  The veteran's personnel records disclose that his 
principal military occupational specialty was as a combat 
construction specialist.

3.  The certificate of death reflects that the veteran's 
death in February 1996 was caused by metastatic lung cancer 
of nine months duration.

4.  At the time of his death in February 1996, service 
connection had not been established for any disability.

5.  The evidence does not establish the presence of lung 
cancer in service or within one year of discharge from 
service, nor does it establish that the veteran's fatal lung 
cancer was related to service or to any in-service radiation 
exposure.


CONCLUSION OF LAW

The cause of the veteran's death is not related to any 
disease or injury incurred in, aggravated by, or 
presumptively related to active service, to include on the 
basis of radiation exposure.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 1310 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.311, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking entitlement to service connection 
for the cause of the veteran's death.  Essentially, she 
contends that the veteran was a demolitions expert who 
detonated atomic weapons and transported them.  She asserts 
that his work exposed him to radiation levels significant 
enough to have caused his fatal cancer.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
factual record.

Preliminary Matter:  Duties to Notify and Assist

There was a significant change in the VA laws and regulations 
subsequent to the appellant's filing of her claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  This law eliminates 
the former statutory requirement that a claim be well-
grounded.  The law also redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify the claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Regulations implementing the VCAA have been enacted.  These 
are codified as amended at 38 C.F.R. §§ 3.102, 3.156 (a), 
3.159, and 3.326 (a).

The Board has carefully considered the provisions of the VCAA 
and its implementing regulations in light of the record on 
appeal, and for the reasons expressed immediately below finds 
the development of the issue on appeal has proceeded in 
accordance with the provisions of the law and regulations.

There is no question as to substantial completeness of the 
appellant's application for VA benefits.  See 38 U.S.C.A. 
§ 5102.  In filing her claim for entitlement to service 
connection for the cause of death, the appellant utilized VA 
Form 21-534, the form designated for such purposes.  On that 
form, and throughout the course of the appeal, she has 
clearly identified the disability in question, the benefit 
sought, and the basis for her claim.  The claim appears 
substantially complete on its face.

In its initial denial of the claim by rating decision dated 
in January 1998, the RO analyzed and denied the claim on the 
basis of whether it was well-grounded.

The current standard requires that after the evidence has 
been assembled, it is VA's responsibility to evaluate the 
entire record.  See 38 U.S.C.A. § 7104 (a).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2004).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "the veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 549 
(1996), citing Gilbert, 1 Vet. App. at 54.

The RO adjudicated the issue based on the substantive merits 
of the claim in its supplemental statement of the case dated 
in January 2005.  The appellant has been given the 
opportunity to submit evidence and argument in response.  The 
Board finds, therefore, that it may consider the substance of 
the appeal without prejudice to the appellant.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  The Board will apply the 
current standard of review in evaluating the claim below.

The VCAA also requires VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  As part of the 
notice, VA should specifically inform the claimant and the 
claimant's representative of which portion, if any, of the 
evidence is to be provided by her, and which part, if any, VA 
will attempt to obtain on her behalf.  See 38 U.S.C.A. 
§ 5103; 38 CFR § 3.159 (b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103 (a) must be provided to a claimant before 
the initial unfavorable agency of the original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, the 
original AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  However, the Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.

In the instant case, a substantially complete application was 
received in 1996.  Thereafter, by rating decision dated in 
January 1998, the appellant was advised that a review of the 
service medical records failed to show exposure to ionizing 
radiation.  She was further informed that private medical 
records did not show treatment for lung cancer within one 
year following separation from service.  She was told that 
the personnel records did not show the veteran served in a 
radiation risk activity.  In subsequent communications, 
including the recent supplemental statement of the case dated 
in January 2005, she was notified of the information 
necessary to substantiate her claim by means of the 
discussions contained in the various documents, including the 
supplemental statement of the case.  The file also includes a 
September 2003 communication in which the appellant was 
informed of the status of her claim and what she could do to 
help.  She was specifically told what the evidence had to 
show to support her claim and how VA would help her obtain 
evidence for her claim.

The Board therefore finds that reasonable efforts have been 
made to assist the appellant in obtaining evidence to assist 
or substantiate her claim.  The Board notes that since the 
1999 remand, neither the appellant nor her representative has 
given any indication that there might be additional evidence 
available.  It does not appear that there are any additional 
pertinent treatment records to be requested or obtained.

It is important to note that certain claims involving 
radiation exposure have specific guidelines that must be 
followed as set out under 38 U.S.C.A. § 1112 and 38 C.F.R. 
§ 3.311.  Pursuant to the Board's remand, a detailed 
communication was received from the program manager of the 
Health Physics Program at the U.S. Army Center for Health 
Promotion and Preventive Medicine at Aberdeen Proving 
Grounds, Maryland.

The Board notes that while strictly following the express 
holding in Pelegrini would require the entire rating process 
to be reinitiated when notice was not provided prior to the 
first AOJ determination, this could not have been the 
intention of the Court, otherwise it would not have taken 
"due account of the rule of prejudicial error" in viewing the 
Board's decision.  See 38 U.S.C.A. § 7261 (b) (2); see also 
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004) (there 
is no implicit exemption for the notice requirements 
contained in 38 U.S.C.A. § 5103 (a) from the general 
statutory command set forth in § 7261 (b) (2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104 (a), all questions in the 
matter which under 38 U.S.C.A. § 511 (a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and final decisions on such appeals 
are made by the Board.

Because the Board makes a final decision on behalf of the 
Secretary with respect to claims for Veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" for the Board is subsumed by the appellate 
decision and becomes the sole decision of the Secretary in 
the matter under consideration.  See 38 C.F.R. § 20.114.  
There simply is no "adverse determination," as is 
contemplated by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, supra.

All that VCAA essentially requires is that the duty to notify 
is satisfied, and that a claimant is given the opportunity to 
submit information and evidence in support of a claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement is harmless error.

The record shows that after notice was provided to the 
appellant, the case was readjudicated and a supplemental 
statement of the case was provided to her in January 2005.  
She has been provided with every opportunity to submit 
evidence and argument in support of the claim, and to respond 
to VA notices.  Therefore, notwithstanding Pelegrini, to 
decide the appeal at this time would not be prejudicial to 
the claimant.

The Board notes that the decision in Pelegrini held, in part, 
that VCAA notice consistent with 38 U.S.C.A. § 5103 (a) and 
38 C.F.R. § 3.159 (b) must:  (1) Inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's position 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you have got 
pertaining to your claim(s)."

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159 (b) (1).  As noted 
above, the appellant has been afforded various opportunities 
to submit additional evidence, and she has been repeatedly 
notified that she should provide or identify any and all 
evidence relevant to the claim.

In this case, therefore, because each of the four content 
requirements of the VCAA notice has been satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  Adjudication of 
the claim may proceed consistent with the VCAA.  The record 
demonstrates a remand for further action in accordance with 
the VCAA would serve no useful purpose and would merely exalt 
form over substance.  See Soyini v. Derwinski, 1 Vet. App. 
541 (1991).  Having determined that the duty to notify and 
assist has been satisfied, the Board turns to an evaluation 
of the claim.


						(Continued on next page)




Pertinent Laws and Regulations

Service Connection-Cause of Death

VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2004).

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused substantially or 
materially contributed to cause the veteran's death.  A 
service-connected disability is one that was incurred in or 
aggravated by active service, one that may be presumed to 
have been incurred during such service, or one that is 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2004).

Service Connection-Generally

A disability may be service-connected if it results from a 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).

For certain chronic diseases, including lung cancer, service 
connection may be granted if the disease became manifested to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based upon an analysis of all the evidence of 
record and an evaluation of its credibility and probative 
value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service Connection-Radiation Exposure

Specific regulations pertaining to claims of entitlement to 
service connection based on exposure to radiation during 
service.

Service connection for a disability that is claimed to be 
attributable to exposure to ionizing radiation in-service can 
be demonstrated by three different methods.  Davis v. Brown, 
10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 
67, 71 (1997).  First, there are certain types of cancer that 
are presumptively service-connected specific to radiation 
exposure to the veteran.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.309 (d).  Second, "radiogenic diseases" may be service-
connected pursuant to 38 C.F.R. § 3.311.  Third, service 
connection may be granted under 38 C.F.R. § 3.303 (d) when it 
is established that the disease diagnosed after discharge is 
a result of exposure to ionizing radiation during active 
service.  See Combee v. Brown, 34 F. 3d. 1039 (Fed. Cir. 
1994).

A. radiation exposed veteran is defined by 38 C.F.R. § 3.309 
(d) (3) as either a veteran who while serving on active duty 
or active duty for training or inactive duty training 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean on-site participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan, or Nagasaki, Japan, by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war in Japan (or service on active duty in Japan immediately 
following such internment) during World War II which resulted 
in an opportunity for exposure to ionizing radiation 
comparable to that of the United States occupation forces in 
Hiroshima or Nagasaki during the period from August 6, 1945, 
through July 1, 1946.  38 C.F.R. § 3.309 (d) (3) (i) (ii).

Diseases specific to radiation expose the veteran to the 
following:  (i) leukemia, other than chronic lymphocytic 
leukemia; (ii) cancer of the thyroid; (iii) cancer of the 
breast; (iv) cancer of the pharynx; (v) cancer of the 
esophagus; (vi) cancer of the stomach; (vii) cancer of the 
small intestine; (viii) cancer of the pancreas; (ix) multiple 
myeloma; (x) lymphomas (except Hodgkin's disease); (xi) 
cancer of the bile ducts; (xii) cancer of the gallbladder; 
(xiii) primary liver cancer (except if cirrhosis or hepatitis 
B is indicated); (xiv) cancer of the salivary gland; (xv) 
cancer of the urinary tract; (xvi) bronchiolo-alveolar 
carcinoma; (xvii) cancer of the bone; (xviii) cancer of the 
brain; (xix) cancer of the colon; (xx) cancer of the lung; 
and (xxi) cancer of the ovary.  38 C.F.R. § 3.309 (d) (2004).

38 C.F.R. § 3.311 provides information regarding the 
development of claims based on exposure to ionizing 
radiation, and does not refer to any other types of radiation 
exposure.  Section 3.311 (a) calls for the development of a 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifested to a 10 percent disability within any applicable 
presumptive period specified in either § 3.307 or  3.309 and 
where it is contended that the disease is a result of 
ionizing radiation in-service.  "Radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, it specifically includes the following:  Leukemia 
(other than chronic lymphocytic leukemia), thyroid cancer, 
breast cancer, lung cancer, bone cancer, liver cancer, skin 
cancer, esophageal cancer, stomach cancer, colon cancer, 
pancreatic cancer, kidney cancer; urinary bladder cancer, 
salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311 (b) (2) (2004).  Section 3.311 (b) 
(5) indicates that leukemia may become manifest at any time 
after exposure, and that bone cancer must become manifest 
within 30 years after exposure, posterior subcapsular 
cataracts must become manifest six months or more after 
exposure, and other diseases provided in (b) (2) must become 
manifest five years or more after exposure.  38 C.F.R. 
§ 3.311 (b) (5).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability that claim must nevertheless be 
reviewed to determine whether service connection may be 
established on a direct basis.  Combee v. Brown, 34 F. 3d. 
1039, 1043-1044 (Fed. Cir. 1994).  As such, the Board must 
determine whether the veteran died of a disability that is 
recognized by VA as being etiologically related to prior 
exposure to radiation (see 38 C.F.R. §§ 3.309, 3.311), but 
must also determine if the disability that caused death is 
the result of active service under 38 C.F.R. § 3.303 (d).

Factual Background

The veteran's service medical records are negative for any 
complaints or clinical findings pertaining to lung cancer.  
The service medical records are also absent for any record of 
treatment for any accident involving or exposure to 
radiation.

The veteran left military service in 1960.

Post service medical records reveal that in June 1995, he was 
seen at a private facility with a heavy smoking history of 
two to three packs per day.  Workup included a chest x-ray 
study showing enlargement of the left hilum as compared to 
previous film in June 1993.  There was a mass in the anterior 
mediastinum.  Arthrocentesis revealed poorly differentiated 
carcinoma.  The assessment was poorly differentiated 
carcinoma with pleural involvement, lung, primary with mixed 
histology, small and large cell type.

Of record is a private radiology oncology department note 
dated in January 1996.  It was reported the veteran's 
problems dated back to about June 1995 at which time he was 
evaluated for shortness of breath.  Pleural effusion was 
evidently diagnosed then as well as thoracic mass.  
Thoracentesis was reportedly performed and this returned 
malignant cells.

The veteran received treatment for his cancer thereafter.  
The death certificate reveals that he died in February 1996 
while an inpatient at a private hospital.  The immediate 
cause of death was listed as metastatic lung cancer of nine 
months duration.  There were no conditions listed as 
contributing to death.  An autopsy was not performed.

Of record is of July 2004 communication from the program 
manager of the Health Physics Program at the U.S. Army Center 
for Health Promotion and Preventive Medicine at Aberdeen 
Proving Grounds in Maryland.  The appellant had reported the 
veteran served from June 1958 to June 1959 in Northern Italy 
with Company A, 91st Engineer Battalion (Combat), and from 
June 1959 to March 1960 with the 662nd Engineer Battalion.  
She claimed that the veteran was exposed to ionizing 
radiation in his work with nuclear weapons while assigned to 
these units.  Research was done into the veteran's possible 
occupational ionizing radiation exposure while in these 
positions.  The Army's repository for historical records of 
occupational radiation dosimetry branch was contacted.  The 
facility, the U.S. Army Ionizing Radiation Dosimetry Branch, 
replied that the veteran was monitored for radiologic 
exposure from June 14, 1959, to July 11, 1959.  Film badge 
measurements for the veteran were reported as "000.000 rem."

It was noted that if the veteran had been issued dosimetry 
readings during other times in his career, the ionizing 
radiation dosimetry branch would have had a record of that.  
Since there were no other monitoring records for the veteran, 
it was the opinion of the program manager of the health 
physics program that it was "not very probable" that the 
veteran was occupationally exposed to ionizing radiation 
during any other time periods mentioned in the appellant's 
claim because it was likely that "in cases where there was 
the probability for an individual to receive substantial 
ionizing radiation doses, dosimetry would have been issued 
and monitoring would have been performed."  It was stated 
that after 1956, and under the rules at the time the veteran 
was in the Army, the occupational exposure limit in effect 
was 5 rem per year.  It was further related that generally, 
film badges were issued if the anticipated exposure 
approached 10 percent of the occupational exposure limit.  
The occupational exposure limit in effect for 1956 was listed 
as 5 rem per year.  The program manager stated that as a 
result one could assume that the veteran's exposure was less 
than 0.500 rem.  He added that from the appellant's 
description of the veteran's duties and the military 
occupational specialties described on his personal records, 
"it is unlikely that his exposure at other time periods in 
his career approached this limit."  The individual concluded 
that according to the investigation, "we would not consider 
it very probable that [the veteran] participated in radiation 
risks (sic) activities during his Army career, except during 
the periods where he was monitored and occupational exposure 
histories exist.  Those histories indicate that [the 
veteran's] occupational exposure is '000.000 rem.'"

Analysis

The appellant contends that the veteran's death from lung 
cancer is due to his military occupational specialty as a 
combat construction specialist in United States Army.  She 
has submitted no specific evidence in support of her claim 
aside from her own assertions.  Initially, the Board observes 
that she does not appear to be contending, nor does the 
record in any way demonstrate, that the veteran's fatal 
cancer was manifested during military service or within the 
one-year presumptive period after service.  See 38 C.F.R. 
§ 3.309.  Rather, she contends that since he worked in 
proximity to nuclear weapons, this must be the reason for his 
death.

Moreover, she has not suggested that the death was in any way 
otherwise related to military service.  A review of the 
record shows that the veteran is not service-connected for 
any other disability.

The Board will address the three methods, discussed in detail 
above, to which service connection based upon radiation 
exposure may be granted (i.e., § 3.309 (d), § 3.311, in 
Combee/§ 3.303(d).

1.  Presumptive Service Connection-Radiation Exposure.

As noted above, in order to establish presumptive service 
connection the veteran must have been a radiation-exposed 
veteran who participated in a radiation risk activity as such 
terms are defined in the regulation.  See 38 C.F.R. § 3.309 
(d) (3).  The appellant contends that the veteran's work was 
to ignite atomic weapons from a field position.  His military 
occupational specialty according to his service personnel 
records was as a combat construction specialist.  The statute 
defining radiation risk activity does not list working on, or 
proximity to nuclear weapons as a radiation risk activity.  
Therefore, the veteran's military occupational specialty does 
not provide a basis for finding a radiation risk activity as 
required under the regulation.

Further, the veteran's service personnel records provide no 
information regarding his participation in or involvement 
with any kind of verified radiation risk activity.  Although 
it is not beyond the realm of possibility that given his 
military occupational specialty, he could conceivably have 
been involved in igniting weapons, there is no hard evidence 
supporting the appellant's nonspecific contention.  Also, 
there has been no showing of a verified radiation risk 
activity.

The Board notes that lung cancer is considered a chronic 
disease under 38 C.F.R. § 3.309, and that presumptive service 
connection is warranted if such disease develops to a 
compensable level within a year of discharge from service.  
However, the record shows that the veteran had not developed 
lung cancer until the mid-1990s, a time many years following 
service discharge.  Accordingly, the appellant is not 
entitled to service connection for the cause of the veteran's 
death on a presumptive basis based on the development of a 
chronic disease.

2.  Radiogenic Diseases under 38 C.F.R. § 3.311.

The provisions of 38 C.F.R. § 3.311 provide for development 
of claims based on a contention of radiation exposure during 
active service and post service development of a radiogenic 
disease.  The provisions do not give rise to a presumption of 
service connection, but rather establish a procedure for 
handling claims brought by radiation exposed veterans or 
their survivors.  See Ramey v. Gober, 120 F. 3d. 1239, 1244 
(Fed. Cir. 1997).  Section 3.311 essentially states that, in 
all claims in which it is established that a radiogenic 
disease first became manifested after service, and it is 
contended that the disease resulted from radiation exposure, 
a dose assessment will be made.

As noted above, the veteran was diagnosed with lung cancer; 
lung cancer is a radiogenic disease listed in § 3.311.

The Board has reviewed all of the evidence of record.  As 
noted above, the Army in a July 2004 communication reported 
that research showed the veteran was monitored for radiologic 
exposure from June 14, 1959, to July 11, 1959, and the film 
badge measurements were reported as 000.000 rem.  There is no 
record of the veteran having been issued dosimetry at any 
other time during his Army career.  Since there were no other 
monitoring records for the veteran, it was the opinion of the 
program manager of the Health Physics Program at the U.S. 
Army Center for Health Promotion and Preventive Medicine that 
it was "not very probable" that the veteran was 
occupationally exposed to ionizing radiation because it was 
likely that in cases where there was the probability for an 
individual to receive substantial ionizing radiation doses, 
dosimetry would have been issued and monitoring would have 
been performed.  The individual stated that he would not 
consider it very probable that the veteran participated in 
radiation risk activities during his Army career, except 
during the time above when he was monitored and occupational 
exposure history existed.  This is the only competent 
probative evidence associated with the file concerning a 
nexus between any reported occupational radiation exposure 
and the veteran's lung cancer and it indicates that it is 
unlikely that radiation exposure cause the veteran's cancer.

To the extent that the appellant herself is contending that 
the fatal cancer is related to the veteran's military 
occupational specialty, it is now well established that 
laypersons without medical training, such as the appellant, 
are not competent to comment on medical matters.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a) [competent medical evidence means 
evidence provided by a person who is qualified by education, 
training or experience to offer medical diagnoses, statements 
or opinions].  Thus, to the extent that the appellant is 
attempting to link the veteran's death to service, her 
opinion is entitled to no weight or probative value.  
Accordingly, the Board concludes that taking into 
consideration the provisions of 38 C.F.R. § 3.311, the 
preponderance of the evidence is against the claim.

3.  Direct Service Connection-Combee.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit in Combee determined that the 
regulations governing presumptive service connection for 
radiation exposure do not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  See Combee, 34 F. 3d. at 1043-1044; see also 38 
C.F.R. § 3.303 (d).  Accordingly, the Board will proceed to 
evaluate the claim on the regulations governing service 
connection.

As discussed above, in order to establish service connection 
for death, there must be (1) evidence of death; (2) evidence 
of in-service incurrence or aggravation of the disease or 
injury; and (3) competent evidence of a nexus between a 
claimed in-service disease or injury and death.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

There is no question that element (1) has been met.  The 
Board's discussion will therefore focus on elements (2) and 
(3).

The appellant contends essentially that the veteran died of 
metastasizing lung cancer that was caused by radiation 
exposure in service.

With regard to in-service incurrence of the disease, the 
Board notes that there is no record of treatment for lung 
cancer during service or for years following service 
discharge.  The evidence of record clearly indicates that the 
veteran was not first diagnosed with lung cancer in 1995, a 
time within 30 years after discharge in-service in 1960.  For 
that reason, there is no evidence of in-service incurrence or 
disease to satisfy element (2).

Element (2) may, however, be satisfied by a showing of in-
service injury, specifically in this case, exposure to 
ionizing radiation.  However, the only indication of any 
radiation exposure by the veteran is the communication from 
the Department of the Army in July 2004.  There is a notation 
that the veteran was monitored for radiation exposure from 
June 14, 1959, to July 11, 1959, but the film badge 
measurements were reported as 000.000 rem.  Clearly, exposure 
to radiation at that level is not an indication of a verified 
injury to the veteran.  For these reasons, the evidence does 
not show a confirmed in-service injury on the part of the 
veteran.  Element (2) in-service incurrence or aggravation of 
illness or injury has not been shown and, therefore, the 
claim fails on that basis.

With respect to the remaining Hickson element, element (3), 
nexus, there is no indication of competent nexus evidence.  
The July 2004 communication from the program manager of the 
Health Physics Program at the U.S. Army Center for Health 
Promotion and Prevention at Aberdeen Proving Ground, as noted 
above, resulted in a determination that it was unlikely that 
there was a relationship between the conditions of the 
veteran's service and his lung cancer.

The sole opinion in support of the appellant's claim consists 
of her own lay assertions that the veteran's alleged in-
service radiation exposure caused his cancer.  She has not 
provided any indication of any training or specialized 
medical knowledge that would make her competent to render 
such a medical nexus opinion.  See Espiritu, supra.

The undersigned wishes to state that there is no reason 
whatsoever to doubt the appellant's sincerity.  It is not 
unreasonable for a layperson to draw the conclusion that 
proximity to nuclear weapons would result in exposure to 
radiation.  However, the persuasive evidence of record 
indicates, in effect, that such proximity presented no undue 
health hazards.  Therefore, the Board has considered the 
claim under all three bases for service connection for 
radiation exposure, but for the reasons above, finds the 
evidence presented concerning the alleged exposure to 
radiation in the veteran's medical history does not meet the 
criteria warranting the establishment of service connection 
for the cause of the veteran's death.

ORDER

Service connection for the cause of the veteran's death is 
denied.


	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


